Citation Nr: 1455427	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus. 
 
2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and cognitive disorder, NOS (hereinafter "psychiatric disorders").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

In September 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This matter was remanded by the Board in December 2012, July 2013, and May 2014 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange.

2.  The Veteran's peripheral neuropathy of the lower left extremity (left leg) was not manifest during service or for many years thereafter, and is unrelated to service, to include exposure to herbicides, or to a service-connected disability.

3.  The Veteran's hypertension was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service or herbicide exposure therein, nor is it proximately due to or the result of his service-connected type II diabetes mellitus and psychiatric disorders.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as hypertension and acute or subacute peripheral neuropathy, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Peripheral Neuropathy of the Left Leg

The Veteran contends that he suffers from peripheral neuropathy of the left leg as a result of exposure to Agent Orange during service.  Alternatively, he contends that it is secondary to his service-connected diabetes mellitus.

Initially, the Board finds that the presumptive service connection provisions of 38 C.F.R. § 3.307 and 3.309(a) and service connection based on the theory of continuity of symptomatology under the provision of 38 C.F.R. § 3.303(b) are not applicable in this case.

In this regard, while a March 2009 VA examination reflects a diagnosis of subacute diabetic neuropathy, a chronic disease, pursuant to the Board's December 2012 remand, on VA diabetic sensory motor neuropathy Disability Benefits Questionnaire (DBQ) examination in January 2013, the examiner opined that the Veteran's peripheral neuropathy of the left lower extremity was not caused by in-service herbicide exposure.  Accordingly, service connection is not warranted on a presumption of herbicide exposure.

Moreover, the Veteran does not contend, nor does the evidence show, that any peripheral neuropathy began in service or within a year of service.  Rather, as will be discussed in further detail below, the record reflects that the Veteran was diagnosed with neuropathy of the left leg in 2006, possibly 1-2 years earlier per a May 2006 VA examination, which is at least 34 years after discharge from active service.  Accordingly, service connection is not warranted on a presumptive basis or theory of continuity of symptomatology.

The Veteran is not precluded, however, from establishing service connection with proof of actual direct causation as due to active duty service or secondary service connection.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is also not warranted on these bases.

With regard to the issue of whether service connection for peripheral neuropathy is warranted on a direct basis, the Board finds no medical evidence associating the Veteran's peripheral neuropathy of the left leg to any incident of service.  Accordingly, service connection is not warranted on a direct basis.

With regard to the issue of whether service connection for peripheral neuropathy is warranted on a secondary basis, the record includes several VA examinations and opinions which provide highly probative evidence against this claim on this important issue.

In May 2006, the Veteran underwent a VA diabetes mellitus examination at which time examiner and nurse practitioner M.S.E. stated that the Veteran did not have any complications secondary to type II diabetes mellitus and diagnosed neuropathy syndrome of the left fourth toe, likely secondary to degenerative disk disease and/or sural nerve neuropathy.  

The rationale provided was that type II diabetes mellitus frequently causes a peripheral neuropathy affecting the lower extremities.  However, the Veteran's symptoms were not suggestive of peripheral neuropathy.  Rather, they were suggestive of a nerve irritation to the left sural nerve and/or a condition of the lumbar spine causing radiation of symptoms to the left fourth toe.

An October 2006 neurology consult report reflects a recent diagnosis of diabetes mellitus and the Veteran's complaints numbness of the left foot, particularly the second toe and half of the first toe, for about a year.  A nerve conduction study was conducted and the impression was left median plantar neuropathy.

An October 2006 note includes an opinion from Dr. K.B.K., VA staff physician, which indicates a diagnosis of left median plantar neuropathy, possibly from diabetes.

In March 2009, the Veteran underwent VA general medical, diabetes mellitus, and peripheral nerves examinations performed by Dr. M.J.U.  The examiner identified 2006 as the date of onset for the Veteran's diabetic neuropathy in 2006 and diagnosed sensory neuropathy of the left medial plantar nerve.  On VA diabetes mellitus examination that same month, Dr. M.U. opined that the neuropathy of the left medial plantar nerve was a complication of diabetes based on the duration of the Veteran's diabetes.

On July 2009 VA peripheral nerves examination, Dr. M.U. clarified her March 2009 opinion and further opined that the Veteran's peripheral neuropathy of the left lower extremity predated his diabetes mellitus and was not secondary to his diabetes mellitus.

On December 2010 VA diabetes mellitus examination, acute care nurse practitioner L.S.L. opined that the Veteran's left median neuropathy preceded his diabetes and had not been aggravated by the condition. 

In the December 2012 remand, the Board found that neither the May 2006, March 2009, or July 2009 opinions adequately addressed the issue of whether the peripheral neuropathy of the left leg was aggravated by the diabetes mellitus (the Board wished to be very careful in this finding). 

Pursuant to the December 2012 remand, on January 2013 VA Disability Benefits Questionnaire (DBQ) diabetic sensory motor peripheral neuropathy examination, Dr. M.U., she opined that the Veteran's isolated left median plantar neuropathy is secondary to injury of the left foot and was not caused by in-service herbicide exposure.  She explained that the Veteran's neuropathy did not conform to the usual sensory neuropathy of diabetes mellitus which tended to be bilateral in nature.  Instead, she found X-ray evidence of an injury to the left foot causing a left foot deformity which was the likely cause of the specific nerve injury.  However, she did not provide an opinion as to whether the Veteran's nerve impairment of the left leg was aggravated by his diabetes mellitus and in July 2013 the claim was remanded for an addendum opinion.

Pursuant to the Board's July 2013 Remand, in a January 2014 opinion, Dr. M.U. opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and provided the same rationale that she provided in the January 2013 examination report which discussed causation.  In May 2014, the Board remanded the claim for an addendum opinion.

Pursuant to the Board's May 2014 remand, in a June 2014 opinion Dr. W.T. opined that it is not at least as likely as not the left lower extremity peripheral neuropathy was aggravated by the service-connected diabetes mellitus.  In the rationale provided, the examiner explained that VA lab results from December 2004 to March 2013 indicate mildly elevated A1C, with the majority of hemoglobin A1C% being under 7% until 2011, when they ranged in the middle to lower 7%.  He explained that this would indicate fair control of the blood glucose until about 2011.  Based on these findings, diabetic lab evaluations, and electrodiagnostic studies, he further opined that it is not at least as likely as not the Veteran's left lower extremity peripheral neuropathy is aggravated by the service-connected diabetes mellitus.

The Board finds that service connection for peripheral neuropathy of the left leg, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus is not warranted.

In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing lab tests and physical examinations, the examiners concluded that the Veteran's peripheral neuropathy of the left leg was not related to his service or aggravated by his service-connected diabetes mellitus.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the October 2006 opinion of An October from Dr. K.B.K., VA staff physician, which indicates a diagnosis of left median plantar neuropathy, possibly from diabetes.  However, the probative value of this "positive" opinions is limited.  Significantly, this opinion is highly speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection). 

The Board has also considered the March 2009 VA opinion of examiner Dr. M.U. that the Veteran's neuropathy was a complication of his diabetes.  However, in July 2009 the examiner explained that the peripheral neuropathy of the left leg was not secondary to his service-connected diabetes mellitus.  This opinion is further supported by the June 2014 opinion of Dr. W.T. that the Veteran's left lower extremity peripheral neuropathy is aggravated by the service-connected diabetes mellitus, therefore lessening the probative value of the March 2009 VA opinion.

Furthermore, while the Veteran might believe that his left leg disability is etiologically related to in-service herbicide exposure or to his service-connected type II diabetes mellitus, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of peripheral neuropathy of the left leg, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that peripheral neuropathy of the left leg is related to the Veteran's active service, to include herbicide exposure therein, or was caused or aggravated by the Veteran's service-connected diabetes mellitus.  Accordingly, service connection for peripheral neuropathy of the left leg must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).
Hypertension

The Veteran contends that he has hypertension secondary to his service-connected diabetes mellitus or psychiatric disorders.

Initially, the record, including service and post-service treatment records, does not reflect, and the Veteran does not contend, that any hypertension began in service or within a year of service.  Thus, the presumptive service connection provisions of 38 C.F.R. § 3.307 and 3.309(a) are not applicable here.

With regard to the issue of whether service connection is warranted on a secondary basis, on VA diabetes mellitus examination in May 2006, nurse practitioner M.S.E. stated that the Veteran did not have any complications secondary to type II diabetes mellitus and opined that his essential hypertension unrelated to his type II diabetes mellitus. 

On VA diabetes mellitus and hypertension examinations in March 2009, Dr. M.U. diagnosed essential hypertension which she opined was not a complication of the Veteran's diabetes based on the rationale that his hypertension was diagnosed two years after his diabetes.  She diagnosed hypertension since 2005.

On December 2010 VA diabetes mellitus examination L.S.L., acute care nurse practitioner, opined that the Veteran's hypertension preceded the diabetes and has not been aggravated by the condition.

In December 2012, the Board remanded the claim for an opinion concerning whether the Veteran's hypertension was related to his service-connected psychiatric disorders.

Pursuant to the Board's December 2012 remand, on January 2013 VA hypertension examination, examiner Dr. M.U. diagnosed hypertension as of 2004 or 2005.  It was noted that the Veteran was asymptomatic when his hypertension was discovered.  

The examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II.  In the rationale provided the examiner explained that the Veteran did not have any evidence of glomerular disease caused by diabetes.  There was no significant microscopic proteinuria which indicates that the hypertension was not caused by diabetes (which first causes microscopic proteinuria).

With regard to whether the Veteran's hypertension was caused or aggravated by the service-connected psychiatric disorder, citing various medical studies, the examiner opined that the existing data showed that PTSD is associated with poor self-reported health and increased utilization of medical services.  To a lesser extent, the data also show an association between PTSD and increased morbidity.  However, the examiner opined that it is premature to draw definitive causal conclusions about the effect of PTSD on physical health.

Again, to insure that the decision is correct, in July 2013, the Board remanded the claim for an addendum opinion to the January 2013 opinion as to whether Veteran's service-connected psychiatric disorders aggravated his hypertension.

Pursuant to the Board's July 2013 remand, in an April 2014 opinion, Dr. M.U. opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury.  In the rationale provided, she cited to the same medical study cited in the January 2013 opinion.  However, she opined that the Veteran's hypertension is less likely than not aggravated by his diabetes mellitus as there was no elevation of the Veteran's microalbumin creatinine ratio.

In May 2014, the Board remanded the claim for an addendum opinion as to whether the Veteran's psychiatric disorders aggravated his hypertension, citing the April 2014 opinion in which the examiner quoted the same medical article that she quoted in the January 2013 opinion.

Pursuant to the May 2014 remand, in a June 2014 opinion, Dr. W.T. opined that it is not at least as likely as not that the Veteran's hypertension is aggravated by the service-connected psychiatric disorders.  In the rationale provided, citing two medical studies, the examiner pointed out that the evidence of record did not show involvement of organ systems such as cardiovascular, renal, or brain without which it is unlikely the hypertension condition had progressed preternaturally.  The examiner concluded that since there is no unnatural progression of hypertension, it is not at least as likely as not the service-connected psychiatric disorders have aggravated the hypertension.

The Board finds that service connection for hypertension, to include as secondary  to service-connected diabetes mellitus and psychiatric disorders, is not warranted.

In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing lab tests and physical examinations, the examiners concluded that the Veteran's hypertension was not related to his service or aggravated by his service-connected diabetes mellitus.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, while the Veteran might believe that his hypertension is etiologically related to his service or to his service-connected type II diabetes mellitus and psychiatric disorders, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that hypertension is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected diabetes mellitus and/or psychiatric disorders.  Accordingly, service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2007 and April 2008, of the criteria for entitlement to service connection for hypertension (including as secondary to service-connected PTSD) and a left leg disability (including secondary to service-connected diabetes mellitus), the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  After issuance of the September 2007 letter, the Veteran raised a claim of service connection for hypertension secondary to his service-connected psychiatric disorder.  He was notified of the criteria for entitlement to service connection for hypertension as secondary to service-connected psychiatric disorders in an October 2008 statement of the case (SOC).  Thus, the timing deficiency was cured with readjudication of the claim in the October 2008 SOC and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those obtained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in May 2006, March 2009, and July 2009; and December 2010.  Pursuant to the Board's 2012, 2013, and 2014 remands, addendum opinions were obtained in January 2013, January 2014, April 2014, and June 2014.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran's, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinion offered.  Hence, The Board finds that the numerous VA medical opinions obtained in this case are adequate in the aggregate and substantially complied with the December 2012, July 2013, and May 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus, is denied. 
 
Service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and psychiatric disorders, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


